Citation Nr: 1213320	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Mr. Allen Gumpenberger


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1978 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board hearing at the RO in November 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn. 

The Board notes that, in addition to the issues currently on appeal, the Veteran submitted a timely notice of disagreement with the May 2007 denials of entitlement to service connection for stress secondary to headaches and of entitlement to service connection for alcohol abuse.  The Veteran was issued a Statement of the Case (SOC) addressing these issues in April 2008.  In the Veteran's May 2008 substantive appeal, the Veteran expressly limited his appeal to exclude the issues of entitlement to service connection for stress and of entitlement to service connection for alcohol abuse.  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal are decided.  

In his May 2008 substantive appeal, the Veteran reported that he received treatment for his various disabilities at the VA Medical Center in Salisbury, North Carolina.  A review of the record shows that the only medical records on file are those from Greenbrier Physicians.  There is no indication from the record that attempts were ever made to obtain any VA Medical Center treatment records on behalf of the Veteran.  

Therefore, the Board finds that attempts to obtain VA Medical Center treatment notes must be made prior to a decision being rendered in this case as the Veteran has reported that he received medical care for the disabilities on appeal at the VA Medical Center and attempts to obtain those records have not been made.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files, to specifically include pertinent VA Medical Center treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake any other development it determines to be warranted.  

3. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


